Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Shea on 08/22/2022

The application has been amended as follows: 

1. (Currently Amended) A server for performing authentication or identification using biometric information including basic information and detailed information, the server comprising: 
a storage for storing basic information and detailed information that are separately encrypted for each of a plurality of users; 
a communicator for communicating with an external device; and 
a processor configured to: 
based on separately encrypted basic information and detailed information being received from an external terminal device through the communicator, performing user authentication or user identification for the received basic information and detailed information by decrypting and comparing the stored encrypted basic information and the received encrypted basic information, and comparing the received detailed information with at least one piece of stored detailed information corresponding to a piece of basic information having a degree of similarity that is higher than or equal to a predetermined value with the received basic information among the stored basic information[.];
wherein: based on the biometric information being fingerprint information, the basic information comprises reference point information that is used for finger alignment, and the detailed information comprises minutiae point information that is used for detailed matching of the fingerprint; and
the reference point comprises a core point or a delta point of the fingerprint, or one or more high curvature points of the fingerprint.

8. (Canceled)

9. (Canceled)

10. (Currently amended) A terminal device comprising: 
a biometric information detector configured to detect biometric information of a user; 
a communicator configured to communicate with an external server; and 
a processor configured to: 
based on biometric information of the user being detected through the biometric information detector, separate the detected biometric information into basic information and detailed information and encrypt the information respectively, control the communicator to transmit the encrypted basic information and the detailed information to the external server, and authenticate or identify the user according to a processing result of the encrypted basic information and detailed information received from the external server[.];
wherein: based on the biometric information being fingerprint information, the basic information comprises reference point information that is used for finger alignment, and the detailed information comprises minutiae point information that is used for detailed matching of the fingerprint; and
the reference point comprises a core point or a delta point of the fingerprint, or one or more high curvature points of the fingerprint.


12. (Currently Amended) A method for controlling a server performing authentication or identification using biometric information including basic information and detailed information, the method comprising: 
storing separately encrypted basic information and detailed information , for each of a plurality of users; 
receiving separately encrypted basic information and detailed information from an external terminal device; 
decrypting and comparing the stored encrypted basic information and the received encrypted basic information; 
performing user authentication or user identification for the received basic information and the detailed information by comparing the received detailed information with at least one piece of stored detailed information corresponding to a piece of basic information having a degree of similarity that is higher than or equal to a predetermined value with the received basic information among the stored basic information[.];
wherein: based on the biometric information being fingerprint information, the basic information comprises reference point information that is used for finger alignment, and the detailed information comprises minutiae point information that is used for detailed matching of the fingerprint; and
the reference point comprises a core point or a delta point of the fingerprint, or one or more high curvature points of the fingerprint.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (in particular, Jain et al. US Pub. 2007/0230754 A1(hereinafter "Jain”) does not disclose, with respect to independent claims 1, 10 and 12performing user authentication or user identification for the received basic information and the detailed information by comparing the received detailed information with at least one piece of stored detailed information corresponding to a piece of basic information having a degree of similarity that is higher than or equal to a predetermined value with the received basic information among the stored basic information wherein: based on the biometric information being fingerprint information, the basic information comprises reference point information that is used for finger alignment, and the detailed information comprises minutiae point information that is used for detailed matching of the fingerprint; and the reference point comprises a core point or a delta point of the fingerprint, or one or more high curvature points of the fingerprint. Rather, Jain discloses Fingerprint recognition and matching systems that features at all three fingerprint friction ridge detail levels, i.e., Level 1, Level 2 and Level 3, extracted from 1000 pixels per inch fingerprint scans.  Accordingly, claims 1-10 and 12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                  

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433